DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 14, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Milliman et al. (US 2010/0038401; “Milliman”) in view of Olson (US 2012/0211544).
Regarding claim 14, Milliman discloses a pivotal anvil assembly (110; Figs. 11-14) comprising:
a center rod assembly (114) including an anvil center rod (152; para. [0056]) defining a longitudinal axis and having a proximal portion (Fig. 4) and a distal portion (Fig 4);
and an anvil head assembly (112) pivotally secured to the distal portion (Fig. 4) of the anvil center rod (152; Figs. 4 and 11-14), the anvil head assembly (112) including a housing (118) and a cut ring assembly (122, 123; Figs. 6, 7), the housing (118) defining a recess (136; para. [0072]) and including a post (116) centrally disposed within the recess (136; Figs. 6, 7) and an annular tissue 124a; Fig. 3) positioned about the recess (136; Figs. 6, 7), the post (116) defining a longitudinal axis, the cut ring assembly (122, 123) being supported about the post (116; Figs. 6, 7) and movable between retracted (Fig. 6) and advanced positions (Figs. 20, 21), and a cut ring retainer (127), the cut ring retainer (127) positioned about the post (116; Figs. 6, 7) and movable between a retracted position (Fig. 7) in which the cut ring retainer (127) retains the cut ring assembly (122, 123) in its retracted position (Fig. 6; para. [0055]) and an advanced position (Figs. 20, 21) to permit movement of the cut ring assembly (122, 123) to its advanced position (Figs. 20, 21; para. [0072]), the anvil head assembly (112) being pivotal from an operative position (Figs. 6, 7) in which the longitudinal axis of the anvil center rod (152) is aligned with the longitudinal axis of the post (116) to a tilted position (Fig. 21) in which the longitudinal axis of the anvil center rod (152) and the longitudinal axis of the post (116) define an acute angle (Fig. 21), wherein in its retracted position (Fig. 7), the cut ring assembly (122, 123) is positioned to engage the center rod (152) to retain the anvil head assembly (112) in the operative position (Fig. 7) and in its advanced position (Fig. 21), the cut ring assembly (122, 123) is positioned to permit pivotal movement of the anvil head assembly (112) to the tilted position (Fig. 21; para. [0072]).
Milliman fails to disclose a cut ring retainer formed of resilient material.
However, Olson teaches a biasing (44) formed of resilient material (para. [0026]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the cut ring retainer of Milliman by 
Regarding claim 18, Milliman discloses wherein the cut ring retainer (127) is ring shaped (para. [0055] discloses that element 127 is positioned in the inner annular recess 136. To fit in the annular recess, the cut ring retainer must be annularly shaped as well).
Milliman fails to disclose a cut ring retainer formed of resilient material.
However, Olson teaches a biasing (44) formed of resilient material (para. [0026]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the cut ring retainer of Milliman by having provided the resilient material as taught by Olson, in order to provide a cut ring retainer that will revert back to its original shape without losing its structural integrity. Therefore allowing the anvil head to pivot and return to an operable position.
Regarding claim 20, Milliman discloses wherein the center rod assembly (114) includes a plunger (154) and a plunger spring (156), the plunger spring (156) being positioned to urge the plunger (154) towards the anvil head assembly (112; Fig. 4; para. [0071]) to urge the anvil head assembly (112) from the operative position (Fig. 7) towards the tilted position (Fig. 21; para. [0060], [0064]).
Regarding claim 21, Milliman discloses further including a backup member (120) that is movably supported about the post (116; Figs. 7, 21; para. [0007]) of the anvil head assembly (114), the cut ring assembly (122, 123) being supported on the backup member (120; Figs. 6, 7).
Regarding claim 22, Milliman discloses wherein the backup member (120) defines a central opening (134) dimensioned to receive the post (116; Fig. 6; para. [0053]) and includes a flange (see annotated diagram 1 below) positioned about the central opening (134; Fig. 4) the cut ring assembly (122, 123) being supported about the flange (see annotated diagram 1 below) of the backup member (120; Figs. 6, 7).



    PNG
    media_image1.png
    410
    384
    media_image1.png
    Greyscale

Diagram 1


4.	Claims 1, 2, 7-9, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Milliman et al. (US 2010/0038401; “Milliman”) in view of Olson (US 2012/Schmidt et al. (US 5,588,579; “Schmidt”).
Regarding claim 1, Milliman discloses a surgical stapling device (10) comprising: 
a handle assembly (12);
an adaptor assembly (14) having a proximal portion coupled to the handle assembly (12; Fig. 1), and a distal portion; and
16) supported on the distal portion of the adaptor assembly (14; Fig. 1), the tool assembly (16) including a shell assembly (31) having a plurality staples (para. [0049]) and an anvil assembly (110), the anvil assembly (110) including:
a center rod assembly (114) including an anvil center rod (152; para. [0056]) defining a longitudinal axis and having a proximal portion (Fig. 4) configured to releasably engage the adaptor assembly (14; Fig. 1) and a distal portion (Fig 4);and
and an anvil head assembly (112) pivotally secured to the distal portion (Fig. 4) of the anvil center rod (152; Figs. 4 and 11-14), the anvil head assembly (112) including a housing (118) and a cut ring assembly (122, 123; Figs. 6, 7), the housing (118) defining a recess (136; para. [0072]) and including a post (116) centrally disposed within the recess (136; Figs. 6, 7) and an annular tissue contact surface (124a; Fig. 3) positioned about the recess (136; Figs. 6, 7), the post (116) defining a longitudinal axis, the tissue contact surface (124a) of the housing (118) defining a plurality of staple deforming pockets (132; Fig. 3), the cut ring assembly (52) being supported about the post (44; Figs. 6, 7) and movable between retracted (Figs. 6, 15) and advanced positions (Fig. 16), and a cut ring retainer (50) formed of a resilient material (Fig. 6 depicts the retracted position of the cut ring retainer (50). The cut ring retainer sits below the annular groove (44c) of the post (44). When the cut ring retainer is advanced (para. 0052), as depicted in Fig. 17, is moves into the annular groove, and hugs the profile of said annular groove. The shift in shape, of the cut ring retainer, from the retracted position to the advanced position shows that the element is resilient. The cut ring retainer is forced to change its shape without losing its structural integrity), the cut ring assembly (122, 123) being supported about the post (116; Figs. 6, 7) and movable between retracted (Fig. 6) and advanced positions (Figs. 20, 21), and a cut ring retainer (127), the cut ring retainer (127) positioned about the post (116; Figs. 6, 7) and movable between a retracted position (Fig. 7) in which the cut ring retainer (127) retains the cut ring assembly (122, 123) in its retracted position (Fig. 6; para. [0055]) and an advanced position (Figs. 20, 21) to permit movement of the cut ring assembly (122, 123) to its advanced position (Figs. 20, 21; para. [0072]), the anvil head assembly (112) being pivotal from an operative position (Figs. 6, 7) in which the longitudinal axis of the anvil center rod (152) is aligned with the longitudinal axis of the post (116) to a tilted position (Fig. 21) in which the longitudinal axis of the anvil center rod (152) and the longitudinal axis of the post (116) define an acute angle (Fig. 21), wherein in its retracted position (Fig. 7), the cut ring assembly (122, 123) is positioned to engage the center rod (152) to retain the anvil head assembly (112) in the operative position (Fig. 7) and in its advanced position (Fig. 21), the cut ring assembly (122, 123) is 112) to the tilted position (Fig. 21; para. [0072]).
Milliman fails to disclose a cut ring retainer formed of resilient material.
However, Olson teaches a biasing (44) formed of resilient material (para. [0026]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the cut ring retainer of Milliman by having provided the resilient material as taught by Olson, in order to provide a cut ring retainer that will revert back to its original shape without losing its structural integrity. Therefore allowing the anvil head to pivot and return to an operable position.
Milliman in view of Olson is silent in regards to an anvil retainer extending from the distal portion of the adaptor assembly and being movable from a retracted position to an advanced position; a shell assembly having an annular staple cartridge; an anvil center rod defining a longitudinal axis and having a proximal portion configured to releasably engage the anvil retainer.
However, Schmidt teaches an anvil retainer (26) extending from the distal portion of the adaptor assembly (12) and being movable from a retracted position to an advanced position (col. 4 ll. 37-39); a shell assembly (22) having an annular staple cartridge (24; Fig. 1; col. 4 ll. 35-36); an anvil center rod (104) defining a longitudinal axis and having a proximal portion configured to releasably engage the anvil retainer (26; col. 4 ll. 37-44).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the surgical stapling device of 
	Regarding claim 2, Milliman discloses wherein the housing (118) of the anvil head assembly (112) includes a distal face (Fig. 4).
Milliman fails to disclose the distal face defining at least one reset hole, the at least one reset hole communicating with the recess and being configured to provide access to the recess to facilitate movement of the cut ring retainer from its advanced position back to its retracted position.
However, Schmidt teaches the distal face (Fig. 5) defining at least one reset hole (see annotated diagram 2 below), the at least one reset hole (see annotated diagram 2 below) communicating with a recess (area formed by surface 138; Figs. 4, 6).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the surgical stapling device of Milliman by having provided the at least one reset hole, as taught by Schmidt, in order to provide suture for connecting tissue.
It has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform. Modifying the surgical stapling tool of Milliman with the alleged reset holes of Schmidt would provide the ends user with access to the recess of Milliman. Due to the cut ring retainer being disposed in the recess of Milliman, the end user would 

    PNG
    media_image2.png
    486
    499
    media_image2.png
    Greyscale

Diagram 2

Regarding claim 7, Milliman discloses wherein the center rod assembly (114) includes a plunger (154) and a plunger spring (156), the plunger spring (156) being positioned to urge the plunger (154) towards the anvil head assembly (112; Fig. 4; para. [0071]) to urge the anvil head assembly (112) Fig. 7) towards the tilted position (Fig. 21; para. [0060], [0064]).
Regarding claim 8, Milliman discloses further including a backup member (120) that is movably supported about the post (116; Figs. 7, 21; para. [0007]) of the anvil head assembly (114), the cut ring assembly (122, 123) being supported on the backup member (120; Figs. 6, 7).
Regarding claim 9, Milliman discloses wherein the backup member (120) defines a central opening (134) dimensioned to receive the post (116; Fig. 6; para. [0053]) and includes a flange (see annotated diagram 1 above) positioned about the central opening (134; Fig. 4) the cut ring assembly (122, 123) being supported about the flange (see annotated diagram 1 above) of the backup member (120; Figs. 6, 7).
Regarding claim 15, Milliman discloses wherein the housing (118) of the anvil head assembly (114) includes a distal face (Fig. 1).
Milliman fails to disclose the distal face defining at least one reset hole, the at least one reset hole communicating with the recess and being configured to provide access to the recess to facilitate movement of the cut ring retainer from its advanced position back to its retracted position.
However, Schmidt teaches the distal face (Fig. 5) defining at least one reset hole (see annotated diagram 1 below), the at least one reset hole (see annotated diagram 1 below) communicating with a recess (area formed by surface 138; Figs. 4, 6).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the surgical stapling device of 
It has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform. Modifying the surgical stapling tool of Milliman with the alleged reset holes of Schmidt would provide the ends user with access to the recess of Milliman. Due to the cut ring retainer being disposed in the recess of Milliman, the end user would be able to manipulate the movement of the cut ring retainer through said reset hole.
Regarding claim 19, Milliman discloses the cut ring retainer (127).
Milliman fails to disclose wherein the cut ring retainer has a spiral configuration.
It would have been an obvious matter of design choice to select a spiral shape for the cut ring retainer, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Allowable Subject Matter
7.	Claims 3-6, 10-13, 16, 17 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Milliman (see above) is the most relevant reference.
116) defines a retainer slot having an annular configuration, the cut ring retainer (127) being positioned within the retainer slot when the cut ring retainer is in its retracted position.
It would not have been obvious to modify Milliman with the retainer slot because placing the cut ring retainer of Milliman in a non-existent retainer slot on the post would render the tool inoperable.
Regarding claim 10, Milliman (see above) is the most relevant reference.
Milliman discloses a cut ring assembly (127) includes a body defining a central opening (Fig. 4).
Milliman fails to disclose the cut ring assembly includes an inner sleeve defining a central opening, the inner sleeve being secured within the central opening of the body, wherein the central opening of the inner sleeve is dimensioned to receive the flange of the backup member.
Regarding claim 16, Milliman (see above) is the most relevant reference.
Milliman fails to discloses wherein the post (116) defines a retainer slot having an annular configuration, the cut ring retainer (127) being positioned within the retainer slot when the cut ring retainer is in its retracted position.
It would not have been obvious to modify Milliman with the retainer slot because placing the cut ring retainer of Milliman in a non-existent retainer slot on the post would render the tool inoperable.
Regarding claim 23, Milliman (see above) is the most relevant reference.
Milliman discloses a cut ring assembly (127) includes a body defining a central opening (Fig. 4).

Response to Arguments
	8.	Applicant’s arguments with respect to claim(s) 1, 14 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
/EYAMINDAE C JALLOW/         Examiner, Art Unit 3731